  USDC IN/ND case 3:18-cv-00613-DRL document 108 filed 03/08/21 page 1 of 1


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 MELINDA LITSINGER, et al.,

                          Plaintiffs,

         v.                                                 CAUSE NO. 3:18-CV-613 DRL-MGG

 FOREST RIVER, INC., et al.,

                          Defendants.

                                                 ORDER
        The magistrate judge recommended denying Melinda and James Litsinger’s amended motion

for sanctions against Sirpilla RV Centers, LLC; the Litsingers’ amended motion for sanctions against

Forest River, Inc.; and Forest River and Sirpilla’s joint motion to strike portions of the Litsingers’

reply brief or in the alternative a request for surreply. Neither side objected to the recommendation

within the allotted period. See Fed. R. Civ. P. 72(b).

        Accordingly, the court ADOPTS the magistrate judge’s report and recommendation (ECF

97), DENIES the Litsingers’ amended motion for sanctions against Sirpilla (ECF 49), DENIES the

Litsingers’ amended motion for sanctions against Forest River (ECF 52), and DENIES Forest River

and Sirpilla’s joint motion to strike portions of the Litsingers’ reply brief or in the alternative a request

for surreply (ECF 61).

        SO ORDERED.

        March 8, 2021                                     s/ Damon R. Leichty
                                                          Judge, United States District Court
